department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita b1 tl-n-2715-00 uilc internal_revenue_service national_office field_service_advice memorandum for lmsb group houston area from income_tax accounting subject disposition of installment notes this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-2715-00 legend taxpayer target installment notes a b c year year year call date issue whether sellers have disposed of installment notes within the meaning of sec_453b of the internal_revenue_code when there has been no modification in either the terms of the note or the rights accruing to sellers under the substituted notes conclusion no disposition occurs on account of the substitution of new installment notes without any other changes because under the available facts there is no evidence that the rights accruing to the sellers under the installment_sale have either disappeared or been materially altered facts taxpayer is the parent of an affiliated_group_of_corporations that file consolidated life nonlife federal_income_tax returns for year through year in year taxpayer and several of its subsidiaries purchased a certain number of shares of target with the purpose of obtaining control of target through a tender offer later in the year taxpayer and target reached an agreement under which taxpayer purchased the stock of target under this purchase agreement target shareholders could receive cash a package of taxpayer securities taxpayer notes installment notes or a combination thereof the installment notes contained restrictions on transfer and were meant to be installment_obligations under sec_453 the installment notes bore interest of a tl-n-2715-00 percent and had a maturity of b years although they were callable by taxpayer beginning call date redemption had to be pro-rata among all note holders if there was a redemption of less than all the notes taxpayer subsidiaries reported their gain on the installment_method both taxpayer subsidiaries hereinafter sellers as well as other shareholders who were unrelated to taxpayer elected to take installment notes as part of the exchange for their target stock when interest rates declined substantially taxpayer devised a two part plan to eliminate the high interest rates by redeeming the notes held by outside parties first to the holders of installment notes who were also taxpayer subsidiaries new installment notes were issued in exchange for the old notes then taxpayer called the installment notes held by outside shareholders at a redemption price of c percent this plan was implemented more than one year after call date the new notes issued to taxpayer subsidiaries had the same terms as installment notes however with the redemption of all notes held by unrelated shareholders future redemption was obviously no longer tied to the redemption of any other notes the taxpayer subsidiaries applied the installment_method to the new notes law and analysis sec_453 of the code provides that income from an installment_sale shall be taken into account under the installment_method under the installment_method a portion of the total gross_profit from an installment_sale is included in income in each year in which the seller receives payment sec_453b provides that if an installment_obligation is satisfied at other than its face value or distributed transmitted sold or otherwise_disposed_of gain_or_loss shall result to the extent of the difference between the basis of the obligation and the amount_realized in the case of satisfaction at other than face value or a sale_or_exchange or the fair_market_value of the obligation at the time of distribution transmission or disposition in the case of the distribution transmission or disposition otherwise than by sale_or_exchange in short if an installment_obligation is satisfied at its face value or if it is distributed transmitted sold or otherwise_disposed_of the seller must recognize gain_or_loss at that time the issue in this case is whether the installment notes were otherwise_disposed_of within the meaning of sec_453b when new installment notes were issued to the taxpayer subsidiaries the commissioner has ruled that certain modifications of the terms of an installment_obligation do not amount to a disposition of the obligation in revrul_68_419 1968_2_cb_196 the parties agreed to modify the terms of the note so that each installment of principal due by the original terms of tl-n-2715-00 the note would be deferred for a period of five years in addition the rate of interest was increased from six percent to seven percent per annum revrul_68_419 specifically holds that the modification of the terms of a purchaser's note by deferring the dates of payment of principal and increasing the rate of interest is not a disposition or satisfaction of an installment_obligation within the meaning of sec_453 the predecessor of current sec_453b in revrul_75_457 1975_2_cb_196 a taxpayer sold real_estate to an individual a for cash a deed_of_trust and a promissory note providing for monthly payments over a 15-year term the terms of the deed and note allowed a to resell the property provided that the subsequent buyer executed a new note under the same terms and conditions as the original deed_of_trust a subsequently sold the property to b who assumed the obligation by executing a new deed_of_trust and note in favor of the taxpayer under the same terms and conditions as the original deed_of_trust and note a was released from liability on the original note revrul_75_457 holds that the substitution of obligors deeds of trust and promissory notes without any other changes was not to be considered a satisfaction or disposition of an installment_obligation under sec_453 of the code likewise revrul_82_122 1982_1_cb_80 holds that the substitution of a new obligor and a change in the rate of interest will not be considered a satisfaction or disposition of an installment_obligation for purposes of sec_453b hence service ruling position can be summarized as follows modification of an installment_obligation by changing payment terms such as increasing the rate of interest or deferring or increasing the payment dates will not constitute a disposition for purposes of the installment_sales provisions moreover where the original installment note is replaced the substitution of a new promissory note without any other changes is not sufficient for the original note to be treated as disposed of revrul_75_457 1975_2_cb_196 states that a disposition occurs when the rights accruing to the seller under an installment_sale either disappear or are materially altered so that the need for postponing the recognition of gain ceases we point out that even where there has been a subsequent change in the sales_price the commissioner has merely required the taxpayer to recompute the gross_profit rather than to treat the adjustment as a complete disposition which triggers the recognition of gain hence profit to be reported on an installment_sale modified by a reduction in the original sale price is determined by recomputing total gross_profit using the adjusted sale price subtracting profit already reported and spreading the remainder evenly over installments revrul_72_570 1972_2_cb_241 see also 45_bta_199 acq 1942_1_cb_9 revrul_55_429 1955_2_cb_252 tl-n-2715-00 the service has held that the rights of the obligee-taxpayer are materially altered when the parties to the installment note agree to substantially increase the face_amount of the note in exchange for the waiver of the taxpayer's right to convert the note into common_stock revrul_82_188 1982_2_cb_90 likewise in revrul_73_423 1973_2_cb_161 where the taxpayer transferred an installment note of the taxpayer's controlled_corporation back to the corporation in exchange for stock of the corporation the service ruled that there was a disposition within the meaning of the installment_sales provisions in this case there is no evidence that there have been any changes to the rights accruing to taxpayer subsidiaries by virtue of the issuance of the new notes in facts the new notes have the identical payment terms so that taxpayer continued to pay principal and interest to the subsidiaries at the same rate over the original b year period no evidence has been provided indicating that the change in pro-rata redemption rights implicit in the redemption of all notes held by unrelated shareholders had any significant economic impact case development hazards and other considerations under these facts all of the subsidiaries’ obligations under the substituted notes are exactly the same as their rights and obligations under the installment notes the result of this series of transactions by the parties was to make a nonpro-rata redemption while the terms of the installment notes speifically require a pro-rata redemption in the event of a redemption of less than all the notes it is not clear whether this two step approach would constitute a nonpro-rata redemption under the applicable state law in any event the failure of taxpayer to comply with that particular contractual obligation to the noteholders does not in our view affect the disposition provisions with respect to sec_453b unless the examining agent can establish facts which support a finding that the rights of the subsidiaries have materially altered we recommend that this issue not be pursued please call if you have any further questions by thomas d moffitt acting branch chief income_tax accounting branch
